Citation Nr: 1525854	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.

2.  Entitlement to an initial rating in excess of 10 percent for a residual prostatectomy scar.

3.  Entitlement to an initial rating in excess of 10 percent for chronic pelvic pain.

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision, in pertinent part, established service connection for prostate cancer with a 100 percent rating effective from July 28, 2008, and a 20 percent rating from October 1, 2008, a residual prostatectomy scar with a 10 percent rating from October 1, 2008, residual chronic pelvic pain with a 10 percent rating from October 1, 2008, and erectile dysfunction with a 0 percent rating.  Entitlement to special monthly compensation based upon loss of use of a creative organ was also established.  A June 2010 rating decision granted entitlement to an extension of the assigned temporary 100 percent rating for prostate cancer to November 1, 2008.  A February 2014 rating decision denied entitlement to a TDIU, and the issue was included as an issue on appeal in a May 2014 supplemental statement of the case.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is appropriately addressed as a separate issue.  Consideration for an extraschedular rating based upon the combined effect of multiple conditions is also most appropriately addressed as part of this separate TDIU issue.

The Board notes that a May 2011 rating decision granted service connection for renal cell carcinoma, status post laparoscopic right partial nephrectomy, and for residual scars, status post laparoscopic right partial nephrectomy.  It was noted that the decision represented a full grant of all benefits on appeal as to the service connection claim for kidney cancer.  The appeal as to this matter is resolved.

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Prior to April 15, 2015, the Veteran's service-connected residuals of prostate cancer were manifested by no local recurrence of cancer or metastasis and urinary leakage requiring the use of absorbent material with changes less than two times per day.

2.  Effective April 15, 2015, the Veteran's service-connected residuals of prostate cancer is manifested by urinary leakage requiring the use of absorbent materials with changes at least two times per day, but less than five times per day.

3.  The Veteran's service-connected residual prostatectomy scar is manifested by no more than a painful superficial scar.  

4.  The Veteran is presently in receipt of the highest schedular rating possible under the applicable rating criteria for his service-connected chronic pelvic pain due to ilio-inguinal nerve damage.

5.  The Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without penis deformity.

6.  The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent rating effective from April 15, 2015, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.115a, 4.115b Diagnostic Code 7528 (2014).

2.  The criteria for an initial rating in excess of 10 percent for a residual prostatectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118 Diagnostic Code 7804 (effective before and after October 23, 2008).

3.  The criteria for an initial rating in excess of 10 percent for chronic pelvic pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124 Diagnostic Code 8530 (2014).

4.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.115b Diagnostic Code 7522 (2014).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2009, August 2008, March 2011, and October 2011.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and medical opinions, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

At the April 2015 hearing, the Veterans Law Judge discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  

Consideration has been given to the Veteran's testimony as it pertained to increased symptoms of the residuals of his prostate cancer.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, as the Board is granting an increased rating based on his testimony alone, and that that testimony would not support an even higher rating, no useful purpose would be served in Remanding the matter for a new examination.

The Board also acknowledges that none of the examinations definitively address the collective impact of his service-connected disabilities on his employment. However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In this case, as in Floore, the Veteran has not suggested that the VA opinions were inadequate, other than the fact that none of them addressed the combined effects of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  The question is whether the medical evidence of record sufficiently describes the impact, or lack thereof, of the Veteran's service-connected disabilities on his employability to allow the Board to make an informed decision.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

I) Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

A) Residuals of Prostate Cancer

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2014).

For malignant neoplasms of the genitourinary system a 100 percent rating is provided.  It is noted that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).

Ratings are provided for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular (100 percent).  For renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion (80 percent), with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling (60 percent), with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling (30 percent), and with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable (0 percent).  38 C.F.R. § 4.115a.

For voiding dysfunction, particular conditions are to be rated as urine leakage, frequency, or obstructed voiding.  For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  38 C.F.R. § 4.115a.

For urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); with daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and with daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  38 C.F.R. § 4.115a.

For obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization (30 percent); and with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, and 4. Stricture disease requiring periodic dilatation every 2 to 3 months (10 percent).  38 C.F.R. § 4.115a.

The pertinent evidence in this case includes a July 28, 2008, VA report of contact noting the Veteran raised a service connection claim for prostate cancer.  Private treatment records show he underwent a prostatectomy in September 2007 for prostate cancer and that he received his last radiation therapy in April 2008.  

A September 2008 VA examination report summarized the Veteran's treatment for prostate cancer and noted that records showed prostate-specific antigen (PSA) testing in August 2008 was normal.  It was noted that the Veteran reported having stress incontinence with coughing and sneezing, but that he was not wearing pads at that time.  He stated that otherwise he had control of urination and was able to sense the need to void.  He estimated voiding eight to ten times per day and once or twice per night.  Catheterization or dilation were no required.  An examination revealed he was in no acute distress.  His penis was normal and there was no evidence of incontinence, meatus, or skin irritation.  The diagnoses included status post prostatectomy with radiation therapy for recurrence with residual self-report of stress incontinence.  The examiner noted that prostate cancer appeared to be in remission at that time with PSA test results of 0.06.

Private treatment records dated in December 2008 noted the Veteran was doing well.  He had some urinary leakage at the end of urination and was encouraged to do Kegel exercises.  

On VA examination July 2009 the Veteran denied any renal dysfunction, lethargy, weakness, or weight change.  He stated he had stopped using pads.  He denied urinary flow complaints with the exception of getting up once per night to urinate.  He stated he urinated three to four times during the day.  He eHe denied any hesitancy or dysuria, but reported he had incontinence associated with coughing or sneezing on most days.  He complained of embarrassment associated with post void urination incontinence on most days involving a small amount of urine leakage after he thinks has completely emptied his bladder.  He was not on dialysis or any special drainage catheterization procedures.  The examiner noted he described stress incontinence with coughing and sneezing, but otherwise had control of urination and ability to sense need to void.  Voiding was estimated at eight to ten times per day and one to two times at night.  Catheterization or dilation were not required.  The diagnoses included status post prostatectomy with radiation therapy. 

VA examination in March 2011 included a diagnosis of prostate cancer, status post radical prostatectomy in 2007 and prostate radiation therapy that was in remission with persistent post-operative urinary incontinence that was improved.  It was noted the Veteran reported urinary incontinence following his radical prostatectomy in 2007 requiring at times the wearing and changing of absorbent pads several times per day, but that these symptoms had somewhat improved with time.  He now rarely wore pads, and most recently he used a pad weekly when going to church.  He stated he only experienced some incontinence approximately twice monthly.  He also reported that he experienced nocturia once nightly, and that he typically voids approximately every two hours during the day.  The examiner noted he reported that his incontinence had occurred at least a few times per week following surgery requiring use of wearing pads daily for at least a year.  He has had follow-up PSA values of 0.06 on September 15, 2008, 0.14 on April 10, 2009, and less than 0.05 on April 30, 2010. 

VA prostate cancer examination in August 2012 revealed prostate cancer in remission.  It was noted the Veteran had a voiding dysfunction that required absorbent materials which must be changed less than two times per day.  No appliance use was required.  There was urinary frequency with daytime voiding intervals between two and three hours and nighttime awakening to void two times.  There was no evidence of obstructed voiding or recurrent urinary tract or kidney infections.  

At his hearing on April 15, 2015, the Veteran reported that he used absorbent pads for his urinary leakage and that he changed them approximately two or three times per day.  He stated that he awoke at least two times per night to void.  

Based upon the evidence of record, the Board finds that prior to April 15, 2015, the Veteran's service-connected residuals of prostate cancer were manifested predominantly by urinary leakage requiring the use of absorbent material with changes less than two times per day.  There was no local recurrence of cancer or metastasis nor evidence of obstructed voiding, urinary frequency with daytime voiding interval less than one hour, or urinary frequency with awakening to void five or more times per night.  It is significant to note that the Veteran's claim for service connection for prostate cancer was received after the cessation of radiation treatment and that his temporary 100 percent and subsequent reduction did not require additional VA ratings notification.  The Board also notes that there is no indication of renal dysfunction due to prostate cancer and that the Veteran is separately service-connected for the residuals of kidney cancer and rated under the criteria for renal dysfunction.  There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual disability is shown.  Therefore, an initial rating in excess of 20 percent for residuals of prostate cancer prior to April 15, 2015, was not warranted.

The Board finds that effective April 15, 2015, the Veteran's service-connected residuals of prostate cancer is manifested by urinary leakage requiring the use of absorbent materials with changes at least two times per day, but less than five times per day.  An increased 40 percent rating is warranted effective from April 15, 2015.  Further, as the Veteran did not report needing change his pad four or more times a day, a higher (60 percent) rating is not warranted.

B) Residual Prostatectomy Scar

The regulations for the evaluation of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The revised provisions are applicable only to claims received on or after October 23, 2008; however, a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  In no case will any such award be effective before October 23, 2008. 

Prior to October 23, 2008, under Diagnostic Code 7804, a 10 percent evaluation was assigned for superficial scars that are painful on examination.  Note (1) indicated that a superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

Under the revised regulations effective October 23, 2008, Diagnostic Code 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent evaluation for an area or areas exceeding 12 square inches (77 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (effective October 23, 2008).

Under Diagnostic Code 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under Diagnostic Code 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective October 23, 2008).

The pertinent evidence of record shows that a September 2008 VA examination revealed a surgical scar from below the umbilicus to the symphysis pubis that measured 9 centimeters (cms.) by one cm.  There was keloid formation only at the distal one cm of the scar and the area was mildly tender with light pressure.  The diagnoses included status post prostatectomy with radiation therapy for recurrence with residual well-healed scar.  

On VA scars examination in July 2009 the Veteran complained of some itchiness associated with residual prostatectomy scar.  The examiner noted he had a vertically oriented radical prostatectomy scar that was 90 millimeters (mm.) by 8 mm. in length.  To the distal portion there was a 20 mm. by 8 mm. thickened and elevated scar, possibly an early keloid formation.  The scar was not painful.  There was no skin breakdown.  The scar was described as superficial with no underlying soft tissue damage, limitation of motion, inflammation, edema, induration, inflexibility, or tissue loss.  The entire scar was shiny and hyperpigmented. 

VA examination in March 2011 revealed an 8 cm. long by 1 cm. vertical suprapubic scar with keloid noted in the distal 2 cm.  There was intermittent itching with painful palpation relieved with the use of topical steroid therapy.  The examiner also noted the Veteran had four scars related to the laparoscopic partial right nephrectomy with associated keloid formation.  The scars did not adhere to underlying tissue and there was no loss of skin over the scars or limitation of function.  The keloid scars were tender to palpation.  The diagnoses included residual scar of prostatectomy with keloid.

VA scars examination in August 2012 included a diagnosis of keloids from prostate and kidney cancer.  The examiner noted the Veteran had two painful keloid scars as a result of his open radical prostatectomy and laparoscopic right heminephrectomy.  These scars were not unstable.  It was noted he had a one cm. linear scar and five deep non-linear scars.  The approximate total area was 14.25 centimeters squared (sq. cm.).  

At his hearing in April 2015 the Veteran reported that he experienced chronic burning and itching to his scars.  He stated he had been provided some cream for the disorder two weeks earlier and that it seemed to help.  He also stated he experienced pain and pulling when he bent over to pick something up.  

Based upon the evidence of record, the Board finds the Veteran's service-connected residual prostatectomy scar is manifested by no more than a painful superficial scar.  It is significant to note that the Veteran is separately rated for residual scars, status post laparoscopic partial right nephrectomy with an assigned 20 percent rating under Diagnostic Code 7804 effective from March 28, 2011.  Although only the residual prostatectomy scar is on appeal at this time, there is no evidence that this scar is unstable or causes any limitation of motion and even with consideration of his other service-connected scars there are no deep scar areas exceeding 77 sq. cm.  There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual disability is shown.  Therefore, an initial rating in excess of 10 percent for a residual prostatectomy scar is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

C) Chronic Pelvic Pain

VA regulations provide ratings for paralysis of the ilio-inguinal nerve that is severe to complete (10 percent) and that is mild or moderate (0 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8539 (2014).

On VA examination in September 2008 the Veteran reported having difficulty sitting due to pelvic pain that he did not feel was related to his chronic back pain.  He stated he had stopped driving trucks because it aggravated his pelvic pain.  He described his pelvic pain was a warm, sharp sensation involving the penis and buttocks estimated as eight on a ten point scale with sitting for 30 minutes.  He reported his pain was reduced by medication and changing positions.  It was noted that other than not being able to sit for more than 30 minutes he was not otherwise limited in any activity.  The diagnoses included status post prostatectomy with radiation therapy for recurrence with residual chronic pelvic pain.  

Private treatment records dated in December 2008 noted the Veteran had pelvic pain as the result of a trapped nerve.  His treatment plan included completion of a course of medication and possible nerve ablation after that time.

On VA scars examination in July 2009 the Veteran reported having discomfort with sitting and discomfort associated with intercourse.  He stated his pain was somewhat improved with use of gabapentin, but that he experienced sleepiness as a side effect of that medication.  The examiner noted the Veteran had a neurologic injury from his surgery that did not result in change in sensation, but that involved a deep-seated pelvic pain made worse with sitting and with direct pelvic pressure. The diagnoses included prostate cancer status post radical prostatectomy with ilio-inguinal nerve injury.

VA examination in March 2011 revealed symptomatic paralysis of ilio-inguinal nerve with pelvic pain and symptoms exacerbated with prolonged sitting and/or heavy lifting without change.  VA examination in August 2012 noted the Veteran had damage to the ilio-inguinal nerve during surgery with chronic pain in the buttocks and scrotum.  

At his hearing in April 2015 the Veteran reported that he experienced pain in the pelvic area near his prostate surgery site upon certain motions. 

Based upon the evidence of record, the Board finds the Veteran is presently in receipt of the highest schedular rating possible under the applicable rating criteria for his service-connected chronic pelvic pain due to ilio-inguinal nerve damage.  There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual disability is shown.  Therefore, an initial rating in excess of 10 percent for chronic pelvic pain is not warranted.  The preponderance of the evidence is against the claim.

D) Erectile Dysfunction

VA regulations provide a 20 percent rating for penis, deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).

VA examination in September 2008 revealed erectile dysfunction with a normal penis.  Examination of the penis in July 2009 revealed no lesions and easily retractable foreskin.  On examination in March 2011 the Veteran's penis was found to be normal in size with no palpable abnormalities of the epididymis or sensation to filament, vibration, or pressure.  VA prostate cancer examination in August 2012 noted erectile dysfunction attributable to treatment for prostate cancer and retrograde ejaculation, but no other pertinent physical findings.

At his hearing in April 2015 the Veteran testified that his penis looked physically different since he developed prostate cancer with changes in size and ability to urinate.  He denied any amputation of the penis. 

Based upon the evidence of record, the Board finds the Veteran's service-connected erectile dysfunction is manifested by loss of erectile power without penis deformity.  The record, however, shows that he is receiving special monthly compensation for the loss of use of a creative organ.  The persuasive evidence demonstrates no evidence of any actual deformity of the penis.  VA examination findings clearly indicate the Veteran's penis is normal without actual deformity.  The criteria for a compensable, schedular rating are not met under Diagnostic Code 7522 nor are the Veteran's disability manifestations more appropriately addressed under analogous rating criteria.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual disability is shown.  Therefore, entitlement to a compensable rating for erectile dysfunction must be denied.  The preponderance of the evidence is against the claim.

II) Extra-schedular and TDIU Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id.. at 115-16 .  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability rating assigned herein.  The examiners clearly noted that the Veteran's manifest symptoms and impairment due to these disorders.  The criteria for the rating assigned herein reasonably describes the Veteran's disability level and symptomatology.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disabilities have resulted in any recent hospitalizations.  The Board finds, therefore, that the service-connected disabilities at issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

A total rating for compensation may also be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b).  

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

The Veteran contends that he is unable to work as a result of his service-connected disabilities.  He testified that he had previously worked as a truck driver, but that he was unable to perform the duties required of that occupation.  He further asserted that he was unable to obtain other gainful employment due to his inability to sit or stand for prolonged periods and problems lifting.  In a July 2008 statement his former employer noted he was no longer able to perform the duties of his employment as a truck driver due to his current health problems.

In his March 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he had been too disabled to work since January 2007.  He reported, however, that he had worked as a truck driver from January 2005 to May 2008 with highest gross earnings per month of $1,500.  He reported having no earned income over the past 12 months.  He noted having completed high school.  

VA examination in July 2009 noted the Veteran could perform activities such as cutting grass, light household, and domestic activities.  He was restricted by his physician from lifting, pushing, or pulling greater than 10 pounds.  The examiner found he would be restricted from prolonged sitting activity which would be greater than one hour increments, and that with the discomfort he reported it was understandable that truck driving which required lengthy seated activities would be too uncomfortable for him.  It was noted he had difficulty sitting due to pelvic pain.

A May 2010 SSA determination found the Veteran was not disabled.  The Board notes, however, that the decision while pertinent to the adjudication of a claim for VA benefits is not controlling for VA compensation purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The SSA records included a July 2008 private medical statement noting the Veteran was under treatment for cancer and that he was not able to work until further notice due to pain.

VA examination in March 2011 noted the Veteran had pelvic pain made worse by prolonged sitting and heavy lifting.  It was further noted that he had worked as a truck driver, but found it necessary to stop driving as the prolonged sitting while driving aggravated his pelvic pain.  He described the pain as a warm, sharp sensation involving the penis and buttocks estimated as eight on a ten point pain rating scale after being seated for 30 minutes.  He reported that medication could, sometime, relieve his pain to and that he could sometime reduce the pain by changing position.  He stated he typically sat on an inflated cushion to relieve his symptoms.  He related that he was able to do laundry work, wash dishes, cook, and do household chores, and that he was independent of bathing, dressing, driving, and grocery shopping.  He stated he was able to cut his lawn, but that lifting snow aggravated his pelvic pain.

In an October 2011 VA Form 21-8940 the Veteran reported that he had last worked in October January 2007.  He reported having worked as a truck driver from 2004 to 2007 with highest gross annual earnings of $35,000.  He reported having no earned income over the past 12 months.  He stated he had not attempted to find other work since the termination of his last employment.

An August 2012 VA examination report noted the Veteran's back disorder would keep him from doing heavy physical work, but would not cause him to be unemployable.  The examiner found a review of the record and examination did not reveal a severe back condition that would cause him to be unable to work.  His renal cell carcinoma was in remission with his only residual being scarring.  It was noted he must sit on a donut and was unable to sit longer than about 1.5 hours.  The examiner stated he would have difficulty doing his prior job as a truck driver because of prolonged sitting, but that he could do other sedentary to light work as long as he could change positions about every hour.  His keloid scars would not stop him from work. 

VA records show service connection is established for renal cell carcinoma, status post laparoscopic right partial nephrectomy (100 percent from July 28, 2008, and 30 percent from December 14, 2009), prostate cancer (100 percent from July 28, 2008, and 20 percent from November 1, 2008), residuals scars, status post laparoscopic partial right nephrectomy (20 percent from March 28, 2011), scar, residual of prostatectomy associated with prostate cancer (10 percent), chronic pelvic pain, residual of prostate cancer (10 percent), chronic low back strain (10 percent), erectile dysfunction associated with prostate cancer (0 percent).  Combined service-connected disabilities were 100 percent from July 28, 2008, 40 percent from November 1, 2008, 60 percent from December 14, 2009, and 70 percent from March 28, 2011.

The record shows that the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the period from March 28, 2011.  Although the Veteran has asserted that he was unable to work as a result of his service-connected disabilities prior to that date, the Board finds there is no evidence of any unusual or exceptional circumstances related to his service-connected disabilities prior to this date that would put his case outside the norm so as to warrant referral for consideration of a TDIU rating pursuant to 38 C.F.R. § 4.16(b).  The Board also finds that the evidence does not demonstrate that the Veteran is presently unable to obtain or maintain gainful employment as a result of service-connected disabilities.  The medical evidence demonstrating that the Veteran is able to perform sedentary work with reasonable accommodation is persuasive.  The Veteran has a high school education and there is no evidence demonstrating either than his physical limitations or problems with urinary frequency would preclude sedentary employment.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


ORDER

Entitlement to an increased 40 percent rating, but no higher, effective from April 14, 2015, for residuals of prostate cancer is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for a residual prostatectomy scar is denied.

Entitlement to an initial rating in excess of 10 percent for chronic pelvic pain is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to a TDIU is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


